 

MMe AG SeGy-00327-LPR Document 41 Filed 09/24/20 Page 1 of 2
4100 @el Or

Lb AB F2UNS

509- FoI—-1S5 >

  
 

“VO whom (F May Cente nH ¢ EASTEI RN DISTRICT ARK A SAS
Ui 1Gav BAG - SR

Cleat of- the Caurt. JAMES W.

TAs > @& format fetter et obs Sect EM.
A the Case Of

lemb yo Pelash Canty Seal Scho)
Dis Poze

“Th Cc Cafe Covers C_ 6 Vea (7. Cr tere

et dime. eA ere chr Yey was sit kta Ihe
ae Cree s<X ~ +S Car hot Se" hae

y Cte Comn € to fre ABS. FUND fra ft

856,25 coves the Sum SF 6 yours off
fprne nét f% i, Pa. =a for. Apres ama? ely
Qn aw cage Hf 4-0 hops @ w cok,

F months? of geek yeer 1S op 25 oe s
be. Coperes® b » bey os %

+h S$ Pam (> nof a fru. C— fer yo en hie
aot my tim & + Levodel fi, AE
ant. lets umvrk bt Seuze provietac

Fang Cag ley men:
rage y Yo aL a back, on See]
ak is molly right Por He hebeate

POY of Gos D. than hk Ye. fea

me -
Rame + ehdrerS
ps YStihy on beclh <P>

 
 

“ — Case 4:18-cv-00327-LPR Document 41 Filed 09/24/20 Page 2 of 2

Meendy Oshy ll FO Tower
Y/OO eluroaelY Dy FU ESANS AE
JL 6 A FIN MSP 2u Aw IE

ZOS—- S0!l— 65%
